Title: Thomas Jefferson to John Jordan, 5 August 1811
From: Jefferson, Thomas
To: Jordan, John


          
                  Sir 
                   
                     Monticello 
                     Aug. 5. 1811.
          
		  Mr Ogilvie, to whom the inclosed letter is addressed, was about the latter end of May at Columbia S.C. on his way to Lexington in Kentuckey 
                  Kentucky. presuming him to be still there I have so addressed the Letter. should he not be there, will you be so good as to superscribe the proper address, & forward it by post.
			 
		  if in that country, I presume his position known to you, because being engaged in giving lectures in public which deservedly draw great attention from the public, the newspapers generally
			 announce where he is. excuse the trouble thus proposed to you by a stranger and accept the assurances of my respect
          
            Th:
            Jefferson
        